Citation Nr: 0806363	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-36 866	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for 
depression/dysthymia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from February 1970 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2003 and November 2005 rating decisions 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran's accredited representative submitted a statement 
in January 2007 withdrawing the veteran's request for a 
Travel Board hearing.  The veteran wrote in February 2007 
that he had not been consulted that regard, and was unaware 
that the Oregon Department of Veterans' Affairs was still 
representing him.  In any event, a hearing for the veteran 
before a Travel Board was not scheduled and the veteran's 
case was forwarded to the Board.  A clarifying letter was 
sent to the veteran in January 2008, and he replied that he 
would like a hearing before a Veterans Law Judge (VLJ) at the 
RO.

In May 2007 the representative submitted a statement 
indicating that depression/dysthymia was the only issue on 
appeal.  However, the veteran had indicated in his February 
2007 letter that he was still pursuing his claim of service 
connection for COPD.  There is no indication that the veteran 
was aware that his representative wrote that 
depression/dysthymia was the only issue on appeal.

Since Travel Board hearings are scheduled by the RO (see 38 
C.F.R. § 20.704(a)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process.  Under 
applicable regulation, a hearing on appeal will be granted if 
an appellant expresses a desire to appear in person.  38 
C.F.R. § 20.700.  The importance of responding to a request 
for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), 
as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal 
hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing on the above issues at the RO 
before a VLJ, as the docket permits.  A 
copy of the notice to the appellant of the 
scheduling of the hearing should be placed 
in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



